Citation Nr: 1812478	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  13-24 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Richard L. Frankel, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1991 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2014, the Veteran testified before a Veterans Law Judge.  A copy of the transcript has been associated with the claims file.

In November 2017, the Veteran was notified that the Veterans Law Judge who had conducted the May 2014 hearing was no longer employed by the Board.  He was offered a new hearing before another Veterans Law Judge.  The Veteran declined a new hearing in December 2017.  The Veteran should note that his testimony from the May 2014 hearing was reviewed once more before reaching a decision in this matter. 

This appeal was previously before the Board in January 2016, when it was remanded for additional development.  It has been returned for further appellate consideration.  

The issues of entitlement to service connection for a left hand disability, left ear hearing loss, headaches, acid reflux, obstructive pulmonary disease, and an acquired psychiatric disorder and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral foot disability have also been certified to the Board.  They were the subject of a hearing before another Veteran's Law Judge in October 2017.  They will be addressed in a separate Board decision by that judge. 



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of sleep apnea, and he also reports that he was examined in service after other soldiers told him he snored and made choking noises when sleeping.

2.  The only competent medical opinion of record states that it is less likely than not that the Veteran's current sleep apnea was incurred during or caused by active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.303(a) (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In this case, VA sent the Veteran a notification letter in June 2011 l prior to the initial adjudication of his claim.  Regarding the duty to assist, the majority of the Veteran's service treatment records have been determined to be unobtainable.  The claims file shows that they were requested four times between June 2006 and January 2007, and that these request were made to all the usual record sources.  In April 2007 the RO made a formal finding on the unavailability of the service records, and entered it into the record.  4/2/2007 Administrative Decision, p. 1.  Additional searches were made between March 2017 and August 2017.  A copy of the Veteran's entrance examination was received, but the remainder of the search was unsuccessful.  In September 2017, a DD Form 2963 Service Treatment Record (STR) Certification form was placed in the claims file.  This stated that one or more sections of the Veteran's records were absent after conducting due diligence to determine the existence of the missing records.  9/14/2017 STR, p. 1.  As review of the previous requests fails to suggest a location that has not been searched, the Board finds that a remand for an additional search would serve no purpose.  

All other evidence has been obtained and placed in the claims file, including 
VA treatment records dating from 2006 to 2018.  The Board observes that some of these VA treatment records were received after the most recent supplemental statement of the case was issued in May 2016.  However, a review of these records shows that they are duplicative of those already obtained and considered, in that they show sleep apnea only as listed in the Veteran's past medical history or noting the ongoing use of a CPAP machine.  No additional records that address the etiology of the sleep apnea or their possible relationship to active service have been received.  

The Veteran has been afforded a VA examination of sleep apnea, and the examiner offered an opinion regarding the etiology of this disability.  As noted, the Veteran provided testimony regarding his sleep apnea at a hearing.  There is no indication that there is any outstanding relevant evidence, and the Board will proceed with consideration of the Veteran's appeal. 

Service Connection

The Veteran contends that shortly after basic training he was told by other soldiers in his unit that he was snoring and making gagging noises in his sleep.  He said that his platoon sergeant sent him to the hospital for an examination, where he was told he needed surgery.  The Veteran said he declined, and throughout the remainder of service he continued to be told he snored and made choking or gagging noises when asleep.  He says his condition was not called sleep apnea at the time, as he believes the condition was still relatively unknown.  The Veteran reports that his snoring continued after service, but he did not seek treatment until he went to the VA in 2006 when he was diagnosed with sleep apnea.  5/15/2014 Hearing Testimony, 
p. 4-8.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 (2017).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  Sleep apnea is not one of the diseases listed in this regulation, so it follows that continuity of symptomatology will not be a factor in this decision.  

As already noted, the bulk of the Veteran's service treatment records are missing and are presumed to be unobtainable.  When service treatment records are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The record confirms that the Veteran has a current diagnosis of sleep apnea.  
VA treatment records show that he first presented to VA with complaints of snoring in August 2006.  The assessment was probable apnea, and a sleep study was scheduled.  The study was conducted in December 2006, and a diagnosis of sleep apnea was confirmed.  4/8/2016 Capri, p. 11.  Hundreds of pages of VA treatment records dating from December 2006 show the Veteran continues to use a CPAP machine for treatment of his sleep apnea, and an April 2016 VA examination confirmed the diagnosis.  The evidence establishes that the Veteran has a current disability, and the first criterion for service connection has been met.  

The Veteran has provided testimony and written statements asserting that he was told by others he snored and made other noises in his sleep during service.  
He testified that this resulted in him being sent for examination, at which time surgery was suggested.  5/15/2014 Hearing Testimony, p. 5-6.  The Veteran also submitted lay statements that confirm he made noises in his sleep, although a careful reading of these statements shows that they actually describe him after his discharge from service.  Nevertheless, the Veteran is credible, and he is competent to relay what he was told by others and to describe the treatment he received in service.  The second criterion of evidence of in-service incurrence of a disease has also been met.  

The remaining criterion that must be met in order to establish service connection is that of a nexus between the current disability and the events in service.  Unfortunately, the only competent medical evidence fails to show such a connection between the current diagnosis and what happened in service.  

The Veteran was provided a VA examination of his sleep apnea in April 2016.  The claims file was reviewed by the examiner, and an in-person interview and examination was also conducted.  The Veteran was noted to have been evaluated due to choking and gagging in his sleep during service.  He was said to have had a diagnosis of obstructive sleep apnea in 1992.  However, the date of this diagnosis was obtained from the Veteran, as the examiner then notes the sleep study that initially confirmed the diagnosis of sleep apnea was not until December 2006.  The results of this study were reviewed at length.  In conclusion, the examiner indicates he considered what the Veteran reports he was told by others about the noises in his sleep during service, but considered this to be hearsay.  Instead, the examiner noted that the Veteran did not seek treatment for a sleep disorder until ten years after discharge from service.  The Veteran was noted to be a smoker, and smoking was a risk factor for obstructive sleep apnea.  Another risk factor is having a thick neck, and the Veteran had this as well.  He also had the risk factors of alcohol use and obesity.  The examiner concluded that because of the Veteran's risk factors and with the absence of any competent lay or civilian evidence to the contrary, it was less likely than not that the Veteran's current obstructive sleep apnea was incurred during or caused by active service.  The examiner provided several citations to medical literature to further support his opinion.  4/20/2016 C&P Exam, p. 1.  

The April 2016 VA medical opinion is the only competent opinion that addresses the etiology of the Veteran's sleep apnea.  This examiner opined it was less likely than not that the Veteran's sleep apnea was related to service.  The only contrasting opinion is that of the Veteran.  The Veteran is credible, and he is competent to relate what he was told by others during service or when he received treatment; however, a layman would not normally be competent to make a diagnosis of sleep apnea based on reports of snoring or to state the etiology of his current sleep apnea.  
The record does not indicate that the Veteran has had the medical training that would enable him to make such a diagnosis or to relate the current diagnosis to the events in service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, the Veteran's opinion is not competent with regard to these matters and is entitled to no weight.  The Board finds that the April 2016 opinion is the most probative and it heavily outweighs the Veteran's opinion.  As the 2016 VA opinion weighs against 
a nexus, the final criterion is not met, and service connection for sleep apnea is not established.  


ORDER

Service connection for sleep apnea is denied. 




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


